Filed 12/03/19                                     Case 18-01031                                      Doc 84


        1    3
             WANGER JONES HELSLEY PC
        2    265 E. River Park Circle, Suite 310
             Fresno, California 93720
        3    Telephone: (559) 233-4800
             Facsimile: (559) 233-9330
        4
             Oliver W. Wanger #40331
        5    Christopher A. Lisieski #321862
        6
        7    Attorneys for Creditors, HEALTH CARE CONGLOMERATE ASSOCIATES , LLC and VI
                               HEALTHCARE FINANCE, INC.
        8

        9
                                           UNITED STATES BANKRUPTCY COURT
       10
                            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
       11
             In re                                              Case No. 16-bk-10015-FEC
        12

        13   SOUTHERN INYO HEALTHCARE                           Chapter 9
             DISTRICT,
        14                                                      Adv. Case No. 18-01031
                               Debtor,
       15                                                       JSS1
        16
                                                                STIPULATION TO CONTINUE
        17                                                      MOTION FOR PRELIMINARY
                                                                INJUNCTION AGAINST VI
        18                                                      HEALTHCARE FINANCE, INC., FOR
                                                                SEQUESTRATION OF TAX REVENUES
        19                                                      PENDING FINAL RULING ON THE
       20                                                       MERITS OF THIS ADVERSARY CASE
                                                                OR FURTHER ORDER OF TIDS COURT
       21
                                                                DATE: December 16, 2019
        22                                                      TIME: 9:00 a.m.
                                                                PLACE: 501 I Street
        23                                                             Sacramento, California 95814
        24                                                             Courtroom 28

        25

        26

        27

        28
             {7977/006/0 1033848. DOCX}                     I
                 STIPULATION TO CONTINUE MOTION FOR PRELIMINARY INJUNCTION AGAINST VI HEALTHCARE
               FINANCE, INC., FOR SEQUESTRATION OFTAX REVENUES PENDING FINAL RULING ON THE MERITS OF
                                  THIS ADVERSARY CASE OR FURTHER ORDER OF THIS COURT
Filed 12/03/19                                        Case 18-01031                                              Doc 84


         1 TO THE HONORABLE FREDERICK E. CLEMENT, UNITED STATES BANRUPTCY
         2   JUDGE AND ALL PARTIES OF INTEREST:

         3            Southern Inyo Healthcare District ("Debtor"), and Vi Healthcare Finance, Inc. , ("Vi"),

         4   (collectively "Parties") by and through their undersigned counsel, enter into this Stipulation to

         5   Continue Motion for Preliminary Injunction Against Vi Healthcare Finance, Inc., for Sequestration of

             Tax Revenues Pending Final Ruling on the Merits of this Adversary Case or Further Order of this
         6
             Colllt (" Stipulation") as follows :
         7
                                                           RECITALS
         8

         9            1.       On November 1, 2018, Debtor filed Notice of Motion and Motion for Preliminary
        1O Injunction Against Vi Healthcare Finance, Inc., for Sequestration of Tax Revenues Pending Final
        11   Ruling on the Merits of this Adversary Case or Further Order of this Court ("Hearing") (Doc. 29).
        12            2.       On October 4, 2019, the Parties filed a Stipulation to Further Continue Status

        13   Conference and Hearing on Motion for Preliminary Injunction Against Vi Healthcare Finance, Inc. for

        14   Sequestration of Tax Revenues, etc., to December 16, 2019 (Doc. 78).

        15            3.       The Parties have engaged in settlement discussions. A Notice of Settlement was filed

        16   in the Main Case (16-10015-A-9) on November 20, 2019 (Doc. 781). The Parties wish to continue the

        17   Hearing to January 28, 2020 in order to prepare and have executed a Settlement Agreement.

        18            4.       Defendant and Plaintiff agree to continue the hearing on the Motion to February 24,

        19   2020, at 1:30 p.m., provided that the Inyo County tax revenues at issue in the Motion (the "Tax

        20   Revenues'') are protected from distribution to any party pending a determination on the Motion by the

        21   Court on February 24, 2020.

        22
                                                         STIPULATION
                      NOW THEREFORE, based upon the foregoing recitals, and subject to Court approval, the
        23
             Paities hereby stipulate and agree as follows:
        24
                      a.       The hearing on the Notice of Motion and Motion for Preliminary Injunction Against Vi
        25
             Healthcare Finance, Inc. , for Sequestration of Tax Revenues Pending Final Ruling on the Merits of
        26
             this Adversary Case or Fmther Order of this Court shall be continued ·to February 24, 2020, from
        27
             December 16, 2019;
        28
             {7977/006/0 1033848.DOCX}                           2
                STIPULATION TO CONTINUE MOTION FOR PRELIMINARY INJUNCTION AGAINST VI HEALTHCARE
              FINANCE, INC., FOR SEQUESTRATION OFTAX REVENUES PENDING FINAL RULING ON THE MERITS OF
                                 THIS ADVERSARY CASE OR FURTHER ORDER OF THIS COURT
Filed 12/03/19                                                Case 18-01031                                                       Doc 84




                             b.       Vi's opposition to the Motion shall be filed and served no later than February I 0, 2020;

            2               C.        Debtor's reply, if any, shall be filed and served no later than February 18, 2020;
            _,..,           d.        The Inyo County tax revenues al issue in the Motion (the "Tax Revenues") are

            4 protected from distribution to any party pending a determination on the Motion by the Court                    OD

            5       February 24, 2020.

            6
                             IT IS SO STIPULATED.
            7
                    Dated: December 2, 2019.
            8

            9
                                                                               By~~~~~~-1.~~~-1-1--
           10                                                                   0liver W. Wanger
                                                                                Chri stopher A. Lisieski
           11                                                                   Attorneys for HEALTHCARE
                                                                                CONGLOMERTE ASSOCIATES, LLC
           12                                                                   and VI HEALTHCARE FINANCE, INC.

           13
                    Dated: December 2, 2019.                                   JEFFREY S. SHINBRO
          14

           15

           16

           17

           18

           19

          20

          21

          22
          23

          24

          25

          26

          27

          28
                    (7977/006/01033848.DOCX)                               3
                       STIPULATION TO CONTINUE MOTION FOR PRELIMINARY INJUNCTION AGAINST VI HEALTHCARE
                     FINANCE, INC., FOR SEQUESTRATION OF TAX REVENUES PENDING FJNAL RULING ON THE MERITS OF
                                        THIS ADVERSARY CASE OR FURTHER ORDER OF TH IS COURT
